201 Or. 343 (1954)
270 P.2d 159
IN RE: COMPLAINT AS TO THE CONDUCT OF ROBERT J. CREAMER
Supreme Court of Oregon.
Submitted April 13, 1954.
Defendant suspended May 12, 1954.
PER CURIAM.
The defendant Robert J. Creamer, an attorney duly licensed to practice in the courts of the state of Oregon, was found to be guilty of professional misconduct by a trial committee of the Oregon State Bar. In our opinion *344 the record justifies fully the judgment of the trial committee.
It appears from the record that the defendant during the time that he committed the acts of misconduct charged and proven against him was suffering from a mental disorder, and the Board of Governors of the Oregon State Bar has recommended that "Robert J. Creamer be suspended from the practice of law in the courts of this state for a period of two years and for such time thereafter until he shall have demonstrated by competent evidence that he has sufficiently rehabilitated himself physically, mentally and morally to entitle him to reinstatement in the Oregon State Bar".
Our careful consideration of the record convinces us that the spirit of the recommendation of the Board of Governors should be adopted. Therefore, it is hereby ordered that the defendant Robert J. Creamer be suspended from the Oregon State Bar until such time as this court shall find that he has made a recovery that would justify his again accepting the obligations and faithfully performing the duties of an attorney in the State of Oregon.